       Case 3:16-cv-40138-MGM Document 136 Filed 11/18/19 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF MASSACHUSETTS
                          WESTERN DIVISION

                                                             CA. No. 3: 16-cv 40138
____________________________________________
                                            )
JAMPA GONPO,                                )
         Plaintiff                          )
                                            )
v.                                          )
                                            )
SONAM’S STONEWALLS & ART, LLC, et al.       )
            Defendants                      )
____________________________________________)

                       Defendants’ Proposed VERDICT FORM 1

1.    Did Jampa Gonpo prove by a preponderance of the evidence that he was an employee by
      an enterprise engaged in commerce or in the production of goods for commerce?

                    YES_______________                   NO_______________

2.    Did Jampa Gonpo prove by a preponderance of the evidence that he worked regular hours
      for which he was not paid?

                    YES_______________                   NO_______________

      If YES, using the Table found in the attached Appendix, what amounts, if any, did Jampa
      Gonpo prove by a preponderance of the evidence that he is owed by week for unpaid
      regular hours during the period from March 20, 2013 through November 20, 2015?

      Total Unpaid Regular Hours (Total of Column B) _________

      Total unpaid regular hours _______ @ $14 hourly regular rate for the period from
      March 20, 2013 through November 20, 2015 = $__________ damages Jampa Gonpo is
      owed for unpaid regular hours from March 20, 2013 through November 20, 2015.

3.    Did Jampa Gonpo prove by a preponderance of the evidence that he worked overtime
      hours for which he was not paid?

                    YES_______________                   NO_______________

1  Defendants’ proposed Verdict Form addresses FLSA and Massachusetts wage and hour
statutes only.
                                             1
        Case 3:16-cv-40138-MGM Document 136 Filed 11/18/19 Page 2 of 2




       If YES, using the Table found in the attached Appendix, what, if any, did Jampa Gonpo
       prove by a preponderance of the evidence that he is owed by week for unpaid overtime
       during the period from March 20, 2013 through November 20, 2015?

       Total Unpaid Overtime Hours (Total of Column C) _________

       Total Unpaid Overtime Hours _______ @ $21 hourly overtime rate for the period from
       March 20, 2013 through November 20, 2015 = $__________ damages Jampa Gonpo is
       owed for unpaid overtime hours from March 20, 2013 through November 20, 2015. For
       example, if you find that Jampa Gonpo worked 45 hours in a particular week, the answer
       would be 5 for that week, i.e., 45 total hours minus 40 hours paid = 5 overtime hours for
       that particular week.

4.     Did Jampa Gonpo prove by a preponderance of the evidence that Sonam Lama and
       Sonam’s Stone Walls and Arts, LLC knew or showed reckless disregard for whether the
       FLSA prohibited its conduct?

                       YES_______________                    NO_______________



                                              RESPECTFULLY SUBMITTED,

                                              THE DEFENDANTS:
                                              SONAM’S STONEWALLS & ART, LLC,
                                              d/b/a SONAM’S STONEWALLS AND ART,
                                              and SONAM RINCHEN LAMA,
                                              By Their Attorney,
November 18, 2019                             /s/ Thomas T. Merrigan
                                              Thomas T. Merrigan, Esq., BBO #343480
                                              Sweeney Merrigan Law, LLP
                                              393 Main Street, Greenfield, MA 01301
                                              Phone (413) 774-5300
                                              Fax (413) 773-3388
                                              tom@sweeneymerrigan.com
                                CERTIFICATE OF SERVICE

        I, Thomas T. Merrigan, hereby certify that this document filed through the ECF system
will be sent electronically to the registered participants as identified on the Notice of Electronic
Filing (NEF) and paper copies will be sent to those indicated as non-registered participants on this
18th day of November, 2019.
                                                       /s/ Thomas T. Merrigan
                                                       Thomas T. Merrigan, Esquire

                                                 2
